Citation Nr: 0839166	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-12 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a mental disorder 
claimed as nervousness.  

4.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (8).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will inform the veteran 
if any further action is required on his part.  


FINDINGS OF FACT

1.  The veteran participated in combat.

2.  The currently existing bilateral hearing loss is 
etiologically linked to acoustic trauma which occurred during 
active duty.  

3.  The competent evidence of record demonstrates that 
tinnitus is not etiologically linked to the veteran's active 
duty service.  

4.  The veteran does not currently experience any mental 
disorder, claimed as nervousness, which has been linked by 
competent evidence to active duty service.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2008).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  A mental disorder, claimed as nervousness, was not 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in January 2004, 
April 2005, June 2006 and December 2006 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
adjudicated by this decision.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds, however, 
that any defect with respect to the timing of the VCAA notice 
in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decision on appeal, the RO 
did provide notice to the claimant regarding what information 
and evidence was needed to substantiate the claims and the 
veteran has had the chance to submit evidence in response to 
the VCAA letters.  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claims has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims and also was provided with notice of 
the types of evidence necessary to establish ratings and 
effective dates for the disabilities on appeal in the 
December 2006 VCAA letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 
20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran's service treatment records have 
been obtained to the extent possible.  He has been afforded 
appropriate VA examinations.  VA clinical records identified 
by the veteran have been associated with the claims file.  
The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal for which 
attempts to obtain the evidence have not been made.  The 
veteran has responded in writing on several occasions 
indicating he had no further evidence to submit in support of 
the claims.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.


Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Most of the veteran's service treatment records were 
apparently destroyed in a 1973 fire at the National Personnel 
Records Center, a military records repository in St. Louis, 
Missouri.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claims has been undertaken 
with  this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court 
declined to apply an "adverse presumption" where records have 
been lost or destroyed while in Government control which 
would have required VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases].   

Combat determination

The veteran has reported that he participated in combat.  A 
review of his personnel records demonstrates that he served 
as a truck driver during World War II which is not usually 
considered a combat unit.  The records further demonstrate, 
however, that the veteran was awarded the Distinguished Unit 
Badge.  This award was subsequently redesignated the 
Presidential Unit Citation.  It is given in the name of the 
President of the United States to units of the Armed Forces 
of the United States and cobelligerent nations for 
extraordinary heroism in action against an armed enemy 
occurring on, or after, December 7, 1941, for U.S. Army 
units.  The unit must have displayed such gallantry, 
determination, and esprit de corps in accomplishing its 
mission under extremely difficult and hazardous conditions to 
have set it apart and above other units participating in the 
same campaign.  The degree of heroism required is the same as 
that which would be required for award of a Distinguished 
Service Cross to an individual.  Based on the veteran's 
receipt of this award and upon application of the benefit of 
the doubt, the Board finds that the veteran participated in 
combat.  

The Board notes the veteran's representative has argued that 
service connection should be granted for tinnitus and 
psychiatric conditions based solely on his participation in 
combat.  This is not a correct interpretation of the law.  
Service connection requires evidence of an in service injury, 
evidence of a current disability, and competent evidence 
linking the two.  The veteran's service in combat changes the 
evidentiary burden with regard to the occurrence of an in-
service injury.  It allows the veteran's testimony alone to 
establish the occurrence of an injury which occurred during 
combat.  The veteran's combat service does not change the 
requirements that his claims be supported by competent 
evidence of a current disability and a link to active duty.  


Entitlement to service connection for hearing loss  

The veteran has claimed entitlement to service connection for 
bilateral hearing loss.  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service. Id. at  
160.  The threshold for normal hearing is zero decibels to 20 
decibels and higher threshold levels indicate some degree of 
hearing loss.  Id. at 157.

The Board finds there is competent evidence of the current 
existence of hearing loss for VA purposes.  A VA examination 
was conducted in February 2004.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
55
65
LEFT
20
20
50
65
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
There is also competent evidence of noise exposure during 
active duty.  The veteran has reported that he was exposed to 
considerable noise during active duty as a result of exposure 
to artillery, tank and small arms fire.  As noted above, the 
veteran has been found to have participated in combat.  His 
report of exposure to this noise is consistent with his 
combat experiences and is found to be credible.  Finally, 
there is competent evidence of record linking the currently 
existing hearing loss to the veteran's reports of acoustic 
trauma which occurred during active duty.  The examiner who 
conducted the February 2004 VA audiological examination noted 
the veteran's reported exposure to noise during active duty 
and, in view of the often long latency period of hearing loss 
symptoms after noise exposure, judged it likely that military 
service exposure aggravated the current hearing loss.  The 
examiner also found it just as likely that the noise exposure 
the veteran reported during his working life also aggravated 
the hearing loss measured at the time of the examination.  
The Board finds that the competent evidence of record 
indicates that the current hearing loss was due to active 
duty.  When it is impossible to separate the effects of a 
service-connected disability and a nonservice-connected 
disability, reasonable doubt must be resolved in the 
veteran's favor and the symptoms in question attributed to 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  The Board finds that service 
connection is warranted for bilateral hearing loss.  

Entitlement to service connection for tinnitus

The veteran has claimed entitlement to service connection for 
tinnitus.  There is competent evidence of the current 
existence of tinnitus.  The report of the February 2004 VA 
audiological examination reveals the examiner found that the 
veteran experienced tinnitus.  There is no evidence, however, 
of the presence of tinnitus during active duty.  The report 
of the service exit examination did not indicate the presence 
of the disorder.  Furthermore, the veteran informed the 
examiner at the time of the February 2004 examination that 
his tinnitus began some years after his military service.  
The veteran is competent to report on when the tinnitus 
symptomatology began.  Lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, where the claim involves issues of medical fact, 
such as medical causation, competent medical evidence is 
required. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board finds that, as a lay person, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the etiology of 
his tinnitus is without probative value.  There is no 
competent evidence of record which links the currently 
existing tinnitus to the veteran's active duty service.  The 
examiner who conducted the February 2004 VA examination 
opined that it was unlikely that the tinnitus diagnosed at 
that time was connected to his military service based on the 
veteran's report that his tinnitus began some time after 
military service.  There is no other medical evidence linking 
tinnitus to the veteran's active duty service.  While the 
veteran reported the presence of tinnitus since service when 
examined in March 2004 for a mental disorder, the Board does 
not find this statement persuasive as when directly asked 
about the onset of tinnitus at the February 2004 audiometric 
examination, he said he noticed the onset of bilateral 
tinnitus some years after his military service.

As there is no evidence of record of the presence of tinnitus 
during active duty and no competent evidence of record 
linking the currently existing tinnitus to the veteran's 
active duty service, service connection is not warranted.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
tinnitus.  It follows that there is not a state of equipoise 
of the positive evidence with the negative evidence to permit 
a favorable determination pursuant to 38 U.S.C.A. § 5107(b).


Entitlement to service connection for a mental disorder, 
claimed as nervousness

The veteran has claimed entitlement to service connection for 
a disorder manifested by nervousness.  There is no evidence 
of record indicating that the veteran experienced psychiatric 
problems while on active duty.  The veteran has not alleged 
this fact pattern.  The report of the separation examination 
which was conducted in January 1946 shows that clinical 
evaluation of the veteran's psychiatric make-up was 
determined to be normal at that time.  

The first evidence of any complaints of, diagnosis of or 
treatment for psychiatric problems is dated more than 50 
years after the veteran's discharge.  While the evidence 
documents the veteran has experienced psychiatric problems, 
this has not been linked to the veteran's active duty service 
by competent evidence.  

VA clinical records dated in December 2003 include 
assessments of panic attacks.  In June 2004 it was recorded 
that the veteran had a history of panic disorder.  The 
veteran informed the clinician that he did not sleep and was 
concerned about anxiety.  

A VA mental disorders examination was conducted in March 
2004.  The veteran's combat service was acknowledged 
including the fact that he had been under frequent enemy 
attack and was stunned on several occasions by enemy 
artillery.  He revealed he had nightmares of his combat 
experiences which could make him very nervous and that he was 
receiving medication for his nerves.  The examiner reported 
an Axis I diagnosis of depressive disorder and an Axis II 
diagnosis of generalized anxiety disorder.  The examiner did 
not link either diagnosis to the veteran's active duty 
service.  The Axis IV diagnosis was that the veteran was 
worried about his health.  

A December 2004 VA clinical record indicates the veteran was 
seen with a history of panic attacks and anxiety.  It 
included a pertinent assessment of anxiety.  

From 2004 through 2006, the veteran was prescribed medication 
for anxiety.  However, intermittent routine psychiatric 
examinations did not result in findings of a psychiatric 
disorder.  For example, PTSD screens conducted in December 
2004 and March 2006 were negative and depression screens in 
July 2005 and July 2006 were also negative.  In July 2006, it 
was noted that the veteran wanted to taper off the medication 
he was receiving for anxiety.  Another clinical record dated 
in July 2006 indicates the veteran reported he had not had 
any panic attacks for some time and would like to taper off 
the medication. 

In January 2007, the veteran had stopped his anti-anxiety 
medication and was thinking a lot at night and not sleeping 
well.  He indicated he desired to resume the medication.  A 
January 2007 depression screen was negative.  

An August 2007 VA clinical record includes an assessment of 
history of panic attacks and some anxiety both nocturnal and 
occasionally during the day.  There were no references to the 
veteran's active duty service.  

The most recent VA mental disorders examination was conducted 
in September 2007.  Psychiatric symptoms reported by the 
veteran included difficulty sleeping at night, being startled 
around noises and thinking about things including being in 
World War II when he was lying in bed at night.  The last 
time he thought of this was approximately one month prior.  
Most of his concerns at night involved thinking about what 
would happen to his wife and siblings if anything happened to 
him.  He felt depressed at times but did not see a reason to 
be.  The veteran was taking Trazadone at night to help him 
sleep.  The medication was effective.  Prior to the 
medication, he had a hard time falling asleep at night 
worrying about things.  Psychological testing revealed the 
veteran fell within the normal range contraindicating the 
presence of clinical depression.  The examiner determined 
that no diagnosis was warranted under either Axis I or Axis 
II.  The examiner found that the veteran was doing well in a 
wide range of areas and did not meet the criteria for any 
DSM-IV psychiatric diagnosis.  

The Board's review of the pertinent evidence in the claims 
file leads it to find that there is no competent evidence of 
record linking a currently existing mental disorder to the 
veteran's active duty service.  Furthermore, the Board finds 
the most probative evidence of record demonstrates the 
veteran does not experience any mental disorder.  The report 
of the September 2007 VA mental disorders examination should 
be accorded the greatest probative weight.  The examination 
was conducted specifically to determine if the veteran was 
experiencing psychiatric difficulties as a result of his 
active duty service.  The underlying opinion was based on a 
review of all the evidence in the claims file including the 
results of psychiatric testing and after examining the 
veteran.  The Board notes that the report of the March 2004 
VA examination does not reference the results of any 
psychological testing.  The finding included in the report of 
the September 2007 VA mental disorders examination is 
supported by the majority of the most recent clinical 
evidence which shows a lack of significant psychiatric 
symptomatology and no references to active duty.  

The Board finds the most probative evidence of record to be 
the report of the September 2007 VA examination which 
indicates that the veteran does not currently have a mental 
disorder.  In the absence of evidence of current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

Even if the report of the September 2007 VA examination was 
found to be only accorded equal weight with all the other 
medical evidence of record, there is still no competent 
evidence linking a currently existing mental disorder to the 
veteran's active duty service.  No health care professional 
has recorded an opinion linking a mental disorder to the 
veteran's active duty service.  

The only evidence of record which links any currently 
existing psychological problems to the veteran's active duty 
service is the veteran's own allegations.  The Board finds, 
however, that the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  His opinion as to the etiology of his psychiatric 
problems is without probative value.  The Board further notes 
that, with the exception of the implied link to active duty 
based on the veteran's submission of a claim to VA based on 
his service, the veteran has not actually indicated that he 
experiences a mental disorder which was caused by his active 
duty service.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for a 
psychiatric disorder claimed as nervousness.  It follows that 
there is not a state of equipoise of the positive evidence 
with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Service connection is warranted for bilateral hearing loss.  

Service connection for tinnitus is denied.  

Service connection for a mental disorder claimed as 
nervousness is denied.  


REMAND

There is no indication that the examiner who prepared the 
report of the February 2004 VA examination had reviewed the 
claims file in connection with the examination.  The Court 
has held that post service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  The Court has also held that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
the examiner should examine the veteran's claims file and 
determine if this review changes his diagnosis.  The examiner 
should review any history of in-service injuries to the back.  
Any injury reported as having been incurred in combat should 
be assumed to have occurred despite the lack of official 
records.  The examiner must review the claims file.  He 
should provide an opinion as to whether it is as likely as 
not that the veteran has a current back disorder which was 
incurred in or aggravated by his active duty service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Copies of current treatment records, 
covering the period from November 28, 
2007, to the present, should be obtained 
and associated with the claims folder.

2.  Contact the physician who conducted 
the February 2004 VA joints examination 
and request that he review pertinent 
documents in the claims folder and 
prepare an amended report, indicating if 
there is a change in the prior diagnosis 
after the claims folder review.  The 
examiner must be informed that any 
reports of in-service injury to the 
veteran's back should be assumed to be 
true if the veteran reports the injury 
occurred during combat.  The veteran may 
be recalled for examination, if deemed 
necessary.  If the physician who 
conducted the February 2004 VA 
examination is not available, arrange for 
a VA examination by a suitably qualified 
health care professional to conduct an 
appropriate VA examination to determine 
if it is at least as likely as not (50 
percent or greater likelihood) that the 
veteran currently has a back disorder 
which was incurred in or aggravated by 
active duty service.  A complete 
rationale must be provided for all 
opinions rendered.  If any opinion 
requested cannot be provided without 
resort to speculation, the examiner 
should state this.  

3.  Following completion of the above, 
review the evidence and determine whether 
the veteran's claim may be granted.  If 
not, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


